Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This Non-Final Office Action is in reply to the request for continued examination filed 5/10/2022.
Claims 1, 5 and 17 have been amended.
Claims 1-20 are pending.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 5/10/2022.
Response to Arguments/Amendments
Applicant’s amendments overcome the prior USC § 112(b) rejection; the rejection is withdrawn.
Applicant’s arguments regarding the 35USC 103 rejection have been considered, however they do not put the application in condition for allowance. Examiner has performed an updated search based on applicant’s amendments, and addressed each of applicant’s claims as noted below in this Non-Final action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khanna, US Patent Application Publication No US 2016/0291937A1, in view of Donnelly, II et al., US Patent Application Publication No US 2005/0097516A1, in further view of Surazski et al., International Publication No WO 2011/146750A3.
With respect to claim 1,
Khanna discloses,
receiving, at a first graphical user interface rendered by the client application executing on a client device, a first user input comprising an instruction to transition to an end-user feedback mode (Fig. 1, ¶24: “... feedback mode management sub-module 161 can be configured to activate and deactivate a feedback mode in response to typing a keyboard shortcut such as “Ctrl+Tab”, and/or clicking a designated toolbar icon. Other user inputs can be used in other embodiments... Feedback mode management sub-module 161 is also capable of restoring the user interface to its normal appearance once the feedback mode is deactivated. In implementations where user feedback is collected in the feedback mode, feedback mode management sub-module 161 can also be configured to transmit the collected feedback to feedback administration server 200, or to cache the collected feedback until such transmission becomes possible... The functionality of application feedback module 160 can be accessed by placing the associated software application in a ‘feedback mode’...”; ¶36: “... receiving user input activating a feedback mode. See reference number 2110 in FIG. 2A... feedback mode can be activated using any one of a variety of different techniques, such as using either a keyboard shortcut or a toolbar icon. FIG. 3 is a screenshot of an example user interface window 3000 displayed in a normal mode, wherein a range of software functionality is accessible via a normal mode menu bar 3100 and a normal mode toolbar 3200.”; ¶42: “Once feedback mode has been activated, feedback mode management sub-module 161 can be configured to receive user input selecting a registered feature.  See reference numeral 2140 in FIG. 2A.  This can be accomplished by clicking, tapping, or otherwise selecting a user interface element associated with a feature that is active in feedback mode, as described above.  In certain embodiments, a user will select a user interface element associated with a feature about which he/she wishes to provide feedback...”)
5Attorney Docket No. ATL0040.USU1after receiving the first user input, displaying an indication overlaid the first graphical user interface that the end-user feedback mode is active (¶25: “...feedback mode management sub-module 161 is further configured to modify the appearance of a user interface of the associated software application in response to such activation and deactivation. For example, in one manifestation of an activated feedback mode, disabled portions of the user interface are greyed-out, while user interface elements for which feedback collection functionality is available are highlighted.  Other visual indicia are used in other embodiments...”; Fig 4A, “Registered Dropdown Menu Option”, “Feedback Mode Toggle Icon”; ¶38: “.... User interface window 4000 includes a feedback mode menu bar 4100 and a feedback mode toolbar 4200. Feedback mode menu bar 4100 includes a feedback mode toggle icon 4115 having a similar or identical appearance as feedback mode toggle icon 3115 illustrated in FIG. 3. This allows a user to toggle in and out of feedback mode. Feedback mode toolbar 4200 includes a plurality of registered toolbar icons 4240 and a plurality of disabled toolbar icons 4250 ...”)
after displaying the indication: receiving, at the first graphical user interface, a second user input comprising a selection of a graphical user interface element displayed in the first graphical user interface (¶42: “...Once feedback mode has been activated, feedback mode management sub-module 161 can be configured to receive user input selecting a registered feature... This can be accomplished by clicking, tapping, or otherwise selecting a user interface element associated with a feature that is active in feedback mode, as described above. In certain embodiments, a user will select a user interface element associated with a feature about which he/she wishes to provide feedback. In response to such a selection, a feedback panel is displayed...”)
after receiving the second user input, extracting from the selected graphical user interface element a string identifier identifying the selected graphical user interface element (Fig 2A, 5A, ¶36: “... receiving user input activating a feedback mode. See reference number 2110 in FIG. 2A...”; ¶42: “...Once feedback mode has been activated, feedback mode management sub-module 161 can be configured to receive user input selecting a registered feature... This can be accomplished by clicking, tapping, or otherwise selecting a user interface element associated with a feature that is active in feedback mode, as described above. In certain embodiments, a user will select a user interface element associated with a feature about which he/she wishes to provide feedback. In response to such a selection, a feedback panel is displayed...”; ¶43: “...Modification request sub-module 162 can be configured to receive a modification request via feedback panel 5000... this is accomplished when the user selects modification request selection element 5300, which in turn causes a modification request dialog box 5310 to appear. FIG. 5B is a screenshot of feedback panel 5000 having modification request dialog box 5310 displayed. Modification request dialog box 5310 provides the user with a place to describe his/her request in narrative fashion. Other user interface elements are optionally provided to help the user submit supplemental information about the modification request...”; Fig 5C “Log an Issue”, “Please write the issue details here”; ¶44: “... Issue logging sub-module 163 can be configured to receive an issue report via feedback panel 5000... this is accomplished when the user selects issue logging selection element 5200, which in turn causes an issue logging dialog box 5210 to appear...”; claim 1: “... shifting functionality associated with the second user interface element in response to invoking the feedback mode; receiving a selection of the second user interface element in the feedback mode; displaying a feedback panel in response to receiving the selection of the second user interface element...”) Examiner interprets “Log an Issue”, “Please write the issue details here” of Khanna as teaching applicant’s string identifier.
after selecting the string identifier, displaying over the first graphical user interface a second graphical user interface rendered by an end-user feedback reporting framework bundled with the client application, the second graphical user interface comprising an end-user input field; (Fig 2A, 5A, 5B; ¶42, ¶44; Fig 2A, 5A, ¶42: “...Once feedback mode has been activated, feedback mode management sub-module 161 can be configured to receive user input selecting a registered feature... This can be accomplished by clicking, tapping, or otherwise selecting a user interface element associated with a feature that is active in feedback mode, as described above. In certain embodiments, a user will select a user interface element associated with a feature about which he/she wishes to provide feedback. In response to such a selection, a feedback panel is displayed...”; ¶43: “...Modification request sub-module 162 can be configured to receive a modification request via feedback panel 5000... this is accomplished when the user selects modification request selection element 5300, which in turn causes a modification request dialog box 5310 to appear. FIG. 5B is a screenshot of feedback panel 5000 having modification request dialog box 5310 displayed. Modification request dialog box 5310 provides the user with a place to describe his/her request in narrative fashion...”; ¶56: “... embodiment provides a software application feedback system that comprises a feedback mode management sub-module that forms part of a software application, the feedback mode management sub-module being configured to activate and deactivate a feedback mode in response to first user input. The feedback mode management sub-module is further configured to display a feedback panel in response to selection of a user interface element that is associated with a registered feature of the software application. The system further comprises an issue logging sub-module configured to receive second user input via the feedback pane... the issue logging sub-module is further configured to receive third user input via the feedback pane...”)
after displaying the second graphical user interface, receiving a third user input, at the second graphical user interface, to the end-user input field the third user input comprising unstructured free-form text input; (Fig 2A, Fig 4B, “Selected Registered Toolbar Icon”, “Feedback Panel”; 5A, 5B Feature Modification Request” #5310 Modification Request Dialog Box; 5C “Log an Issue” “Please write the issue details here”#5210 Issue Logging Dialog Box; ¶44: “... Issue logging sub-module 163 can be configured to receive an issue report via feedback panel 5000...this is accomplished when the user selects issue logging selection element 5200, which in turn causes an issue logging dialog box 5210 to appear. FIG. 5C is a screenshot of feedback panel 5000 having issue logging dialog box 5210 displayed. Issue logging dialog box 5210 provides the user with a place to describe his/her issue in narrative fashion ...”; ¶56: “.... the issue logging sub-module is further configured to receive third user input via the feedback panel, wherein the third user input provides an indication with respect to whether the second user input is associated with a computer system on which the feedback mode management sub-module is executing. In some cases, the system further comprises a feature rating sub-module configured to receive third user input via the feedback panel...”; ¶57: “...a computer program product encoded with instructions that, when executed by one or more processors, causes a software application feedback submission process to be carried out. The process comprises receiving first user input that invokes a feedback mode in a software application. The software application includes a plurality of user interface elements...”) Examiner interprets a user (Fig 4B) selecting Feedback Panel (first input), (Fig 5A) Selecting “Log an Issue” (second input), and subsequently entering details via logging dialog box (third input)-see Fig 4B,5A- 5C, Fig 6) as teaching applicant’s third user input.


Khanna discloses all of the above limitations, Khanna does not distinctly describe the following limitations, but Donnelly however as shown discloses,
after receiving the third user input, selecting by the end-user feedback reporting framework based at least in part on the string identifier by the end-user feedback reporting framework, an issue report template associated with the issue tracking service; (¶22: “....  template format for a given report is specified in a manner that is customized for a corresponding software product. Based on initial user responses, a report can be further dynamically configured to request additional information from the user. Also disclosed herein is a method by which developers and providers of a software product obtain problem reports from users and accordingly modify both the software product and the report template files designed for user reports on that product...”; ¶27-¶31; ¶27: “...A collection of XML files 201 stored on a user’s computer, and customized for particular software product … for preparing a problem report relating to the software product…“; ¶31: “...when the user selects or inputs particular values in a display screen, an appropriate UIDF is loaded by the client and parsed by the control parser 205. The questions defined in that UIDF are thereby incorporated into the user interface 203 presented to the user. In this way, the problem-reporting client is dynamically configurable. A potentially unlimited number of questions or other requests for information can be added to the user interface 203 during the course of a user's completion of a problem report...”)
Khanna teaches a method for providing context-specific user feedback collected by a software application via a feedback mode and various user interface elements including but not limited to a feedback panel. The feedback mode compiles the data and can transmit it directly to a developer’s feedback portal. Donnelly discloses a method/system for facilitating reporting of information regarding a computer software product via a dynamically configurable general report client for beta-testing and debugging. Donnelly further discloses a sets of report user interface definition files that customize the report user interface for reporting information relating to the software product which it is associated which may cause the client to load additional report user interface definition files and present additional user interface screens. Khanna and Donnelly are directed to the same field of endeavor since they are related to collecting and reporting user feedback relating to a computer software product in a computing environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for providing context specific user feedback of Khanna with the dynamically-configurable report client as taught by Donnelly since it allows for providing feedback from users to software developers, providers and others via report user interface (definition files) customized for particular software product (Abstract, ¶22, ¶27-¶31).

Khanna and Donnelly disclose all of the above limitations, the combination of Khanna and Donnelly does not distinctly describe the following limitations, but Surazski however as shown discloses,
submitting, by the end-user feedback reporting framework, a query comprising the string identifier to the issue tracking service; receiving, at the end-user feedback reporting framework from the issue tracking service, information identifying a responsible developer (¶14: “...The system further includes associating particular ones of the problem reports with particular applications provided by particular software developers. Additionally, the system includes receiving identification information from one developer of the particular developers. The system also includes, in response to receiving the identification information, providing the one of the particular developers with information describing problem reports for the particular applications managed with the central server system by the one developer...”;  ¶18: “...a portion of the data submitted from the various computing devices may also be made available for review by the developer who submitted the code that caused the problem or was active when the problem occurred. Such an operation may occur by the operating system identifying the relevant application or applications when a problem occurs, and submitting, to a central server system, information about the problem along with information that identifies the application or applications. The central server system may then store the data in association with a software application identifier, and such an identifier may be further used to identify a developer of the application. When such developer (which may be a wholly different individual or organization than the operator of the app store or operating system) logs into the system and asks for a report of problems with his or her code, the system may query a database where the problem data is stored, to locate all data for the particular developer, and may generate one or more reports that filter and group the data in various ways...  data may be sorted according to each application so that a developer can quickly obtain an understanding about the relative operation of each of their applications if they have many such applications....”)
automatically populating, by the end-user feedback reporting framework: a description field of the selected issue report template with the third user input  (¶27: “...the bug reporter 118 in particular may provide for a web server system to interact with the developers 106 and a report generating facility to provide data about problems experienced by the users' 104 devices, with respect to applications that correspond to the respective developers The reports may be of a standard or custom format... Custom reports may be formed by each individual developer, and may use graphical report development tools that are well known. For example, a developer may select particular fields of data they would like to see in their reports, and may define the visual look of their reports. They may also receive reports in the form of raw data (both in batch form and in real time as reporting incidents occur among the users 104), and may use their own facilities to manipulate and report on the data. In addition, developers 106 may define aggregate reports that they would like to see. For example, if they have developed a suite of products (e.g., a business productivity suite), they may want a report that includes a section for parameters that are common to each component of the suite, and separate sections for each of the components and data that is specific to the particular component..; ¶28: “... In these manners, the system 100 may provide developers 106 with extensive and helpfully formatted data concerning bugs in their software that may need attention...”; ¶33: “...an operating system may be programmed to recognize when a process ends unsuccessfully on the device, and such an event may trigger a number of data gathering and formatting operations by the operating system. For example, the current contents of traces, stacks, resisters, or other entities may be determined, as may identifiers for all software components that were executing on the device when the error occurred. Such information may then be gathered together into a predefined packet of information according to an agreed-upon standard...”; ¶34: “...At operation 130, the report or submission is shown as it may exist, at least conceptually, on a central server system that is tasked with tracking and reporting on such reports...”;  ¶42: “...the bug report generator may be responsible for receiving bug report data from the user devices, formatting it appropriately for storage, such as in bug repository 222, and then retrieve all or part of the stored data when a developer requests to see reports regarding his particular applications... ”)
a project field of the selected issue report template based on the client application; (¶56: “...metadata regarding the application, such as a title for the application...”) an assignee field of the selected issue report template with the information identifying the responsible developer (¶18: “...the operating system identifying the relevant application or applications when a problem occurs, and submitting, to a central server system, information about the problem along with information that identifies the application or applications. The central server system may then store the data in association with a software application identifier, and such an identifier may be further used to identify a developer of the application...the system may query a database where the problem data is stored, to locate all data for the particular developer, and may generate one or more reports that filter and group the data in various ways...”;¶27: “...a report generating facility to provide data about problems experienced by the users' 104 devices, with respect to applications that correspond to the respective developers...  a developer may select particular fields of data they would like to see in their reports...”) and transmitting the populated issue report template to the issue tracking service  (¶42: “...the bug report generator may be responsible for receiving bug report data from the user devices, formatting it appropriately for storage, such as in bug repository 222, and then retrieve all or part of the stored data when a developer requests to see reports regarding his particular applications...”; ¶43: “...The bug report generator 220 or the developer front end 216, or a combination of the two, may filter and format such data appropriately for delivery to a developer...”;¶61: “...the developer may wish to see if the application is operating properly, and may thus login (box 226) at the end, though this time, he may be provided with information from the bug servers, which may start a session at box 428... the bug servers, at box 432, may serve the requested report back to the developer. Such serving may include organizing error events data according to particular posts that have been identified by the bug servers, and filtering data so that the developer receives only the data they need in order to make an informed decision, and so they do not receive data that they should not have access to...”) Examiner interprets the report providing data about problems/issues experienced by users to its respective developer of Surazski as teaching applicant’s issue report template.
Surazski teaches method/system for managing software problem reports, an application bug tracker programmed to receive reports of problems with applications distributed using the application store, to receive data regarding the problems, and to associate the data with a particular application or developer of the particular application; and a report generator to produce one or more problem reports for a developer that has provided one or more applications, the problem reports including information about the data regarding the problems relating to particular applications submitted to the application store by the developer. Surazski further teaches that a developer provides various forms of metadata regarding the application (title, textual description, and other appropriate data), and that the report may provide data about problems experienced by users to developers in a standard or custom format whereby the developer may select particular fields of data they would like to see in their reports and may define the visual look of their reports.
Applicant’s disclosure teaches at ¶46 that, “...an end-user feedback reporting framework bundled with a particular client application may be configured to access (and/or may be bundled with) an issue report template prepopulated with information related to that particular client application, such as the application's name, a project of the issue tracking service associated with the client application tracked by the issue tracking system (which can include an issue tracking service), a team of developers assigned to maintain or manage issue reports regarding the client application, and so on...” Khanna, Donnelly and Surazski are directed to the same field of endeavor since they are related to collecting and reporting user feedback relating to a computer software product in a computing environment.  A person of ordinary skill in the art would have been motivated to combine the known method/system for managing and customizing software problem reports of developers related to their respective applications as taught by Surazski with the techniques for transmitting collected user feedback of a software application of Khanna and the dynamically configurable report client of Donnelly to achieve the claimed invention (a description field...a project field...an assignee field...) with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such reporting features into similar systems, hence resulting in an improved system for generating a custom  report formatted with selected data fields that correspond to respective developer(s) about software problems experienced by users. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for transmitting collected user feedback of a software application to developers of Khanna with the dynamically-configurable report client of Donnelly and the method/system for managing software problem reports related to applications as taught by Surazski since it allows for receiving data regarding software problems, associating the data with a particular application or developer of the particular application, and generating one or more customized reports; hence allowing developers to improve their applications (Abstract, ¶14, ¶18 ¶19, ¶27, ¶28).

With respect to claim 2,
Khanna, Donnelly and Surazski disclose all of the above limitations, Khanna further discloses,
wherein the end-user feedback reporting framework is bundled with the client application (¶24: “Application feedback module 160 is implemented in conjunction with an associated software application.  As used herein, an “associated software application” is a software application executed in conjunction with application feedback module 160, such that a user of the associated software application can use application feedback module 160 to provide feedback on the features of the associated software application....  In general, application feedback module 160 can be implemented in conjunction with an essentially unlimited range of software applications, and in particular, in conjunction with any software application that includes user interface elements linked to software features.”)

With respect to claim 3,
Khanna, Donnelly and Surazski disclose all of the above limitations, Donnelly further discloses,
wherein the issue report template is selected from a set of issue report templates bundled with the end-user feedback reporting framework (¶27-¶31; ¶27: “...A collection of XML files 201 store on a user’s computer, and customized for particular software product … for preparing a problem report relating to the software product…. “; ¶28: “... The set of XML files 201 includes a top-level file called the Report Parent File (RPF) 207, marked in an embodiment by a file name with an. rpf extension….  The RPF can also include a list of additional files 209 stored on the user’s system that are considered to be required or useful for processing a submitted user report...”; ¶29: “...One or more additional RPFs 211, each associated with a particular other software product, may be present on a user’s system....”; ¶30: “...  The RPF 207 can contain a list of user interface definition files (UIDFs) 213, which are additional files in the set of XML files 201. A particular UIDF defines controls that specify all elements of a corresponding "child screen" within the report display 203 ...”; ¶31: “...when the user selects or inputs particular values in a display screen, an appropriate UIDF is loaded by the client and parsed by the control parser 205.  The questions defined in that UIDF are thereby incorporated in the user interface 203 presented to the user. In this way, the problem-reporting client is dynamically configurable. A potentially unlimited number of questions or other requests for information can be added to the user interface 203 during the course of a user's completion of a problem report. For example, within a software product development team, a group of developers may be responsible for a particular component of the software product. This group can define additional user interface child screens in one or more UIDFs for the purpose of obtaining more detailed information from the user pertaining to the component for which they are responsible. Based on the user's responses, progressively more finely-grained content, in the form of "additional information" child screens 215, can thus be added to the user interface 203 dynamically by loading additional UIDFs in the set of UIDFs 213...”)
Khanna, Donnelly and Surazski are directed to the same field of endeavor since they are related to collecting and reporting user feedback relating to a computer software product in a computing environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for transmitting collected user feedback of a software application to developers of Khanna with the method/system for managing software problem reports related to applications of Surazski and the dynamically-configurable report client as taught by Donnelly since it allows for a potentially unlimited number of questions or other requests for information to be added to the user interface during the course of a user’s completion of a problem report (Abstract, ¶27-¶31).

With respect to claim 4,
Khanna, Donnelly and Surazski disclose all of the above limitations, Khanna further discloses,
wherein the first graphical user interface is blocked prior to receiving the second user input (¶25: “...in one manifestation of an activated feedback mode, disabled portions of the user interface are greyed-out, while user interface elements for which feedback collection functionality is available are highlighted.  Other visual indicia are used in other embodiments.”; ¶42: “Once feedback mode has been activated, feedback mode management sub-module 161 can be configured to receive user input selecting a registered feature...”)

With respect to claim 5,
Khanna discloses,
an issue tracking service instantiated by a host server (¶16: “...feedback recited from a user is submitted to a feedback administration server for subsequent processing, including one or more of recording, analysis, and workflow implementation...¶20: “FIG. 1 is a block diagram schematically illustrating selected components of an example networked computer system 1000 that can be used to implement certain of the embodiments disclosed herein….  Such embodiments can be understood as involving a series of interactions between a computing device 100, a feedback administration server 200, and optionally, a networked help resource 300.”  ¶28: “Still referring to the example embodiment illustrated in FIG. 1, feedback administration server 200 comprises an administrator interface module 290, a feedback workflow module 295, and a plurality of indices.  The indices include a supported feature index 261, a modification request index 262, a logged issue index 263, and a submitted ratings index 264.”); a client device comprising: a processor allocation (¶21: “Computer system 100 may comprise, for example, one or more devices selected from a desktop computer, a laptop computer, a workstation, a tablet computer, a smartphone, a handheld computer…. computer system 100 includes, among other things, a processor 110, a memory 120….”; ¶22: “..Processor 110 can be any suitable processor, and may include one or more coprocessors or controllers...) and a memory allocation storing executable instructions that, when executed by the processor allocation, cause the processor allocation to instantiate a client application, the client application comprising an end-user feedback reporting framework communicably coupled to the issue tracking service (Fig. 1, ¶16: “... feedback recited from a user is submitted to a feedback administration server for subsequent processing, including one or more of recording, analysis, and workflow implementation... The feedback transmitted to the feedback administration server comprises, for example, one or more of the following:... information characterizing other concurrently executing processing on the user's computer, as extracted from the operating system... ¶21: “...computer system 100 includes, among other things, a processor 110, a memory 120, an operating system 140, a communication module 150, an application feedback module 160... ¶23: “Application feedback module 160 is configured to provide user feedback functionality that leverages background data collected by a software application.  Application feedback module 160 can be installed local to computer system 100... in alternative embodiments computer system 100 is implemented in a client-server arrangement wherein at least some portion of application feedback module 160 is provided to computer system 100 using an applet (for example a JavaScript applet) or other downloadable module.  Such a remotely-provisioned module can be provided in real-time in response to a request from computer system 100 for access to a server having resources that are of interest to the user of computer system 100.  The server may be local to network 500 or may be remotely coupled to network 500 by one or more other networks or communication channels. In one implementation the remotely-provisioned module is provided by feedback administration server 200.”; ¶31: “The embodiments disclosed herein can be implemented in various forms of hardware, software, firmware, or special purpose processors.  For example, in one embodiment a non-transitory computer readable medium has instructions encoded thereon that, when executed by one or more processors, cause one or more of the user feedback methodologies disclosed herein to be implemented...”) 
configured to: present a graphical user interface to a user of the client device (Fig 1, 2A, 2B, 4A, ¶25: “Regardless of how the feedback mode is activated and deactivated, feedback mode management sub-module 161 is further configured to modify the appearance of a user interface of the associated software application in response to such activation and deactivation.  For example, in one manifestation of an activated feedback mode, disabled portions of the user interface are greyed-out, while user interface elements for which feedback collection functionality is available are highlighted.  Other visual indicia are used in other embodiments.”);
receive a series of user input events via the graphical user interface (Fig 2A, ¶42: “Once feedback mode has been activated, feedback mode management sub-module 161 can be configured to receive user input selecting a registered feature.... a user will select a user interface element associated with a feature about which he/she wishes to provide feedback.”  Fig 2B, ¶50: “Regardless of whether computing device 100 is online or offline, and while the user interface remains in feedback mode, feedback mode management sub-module 161 is further configured to determine whether another registered feature is selected, for example as a result of another registered toolbar icon 4240 being selected... If so, additional feedback can be collected, as described herein.  If another registered feature is not selected, feedback mode management sub-module 161 is configured to determine whether the feedback mode is deactivated...”)
Khanna discloses all of the above limitations, Khanna does not distinctly describe the following limitations, but Donnelly however as shown discloses,
after receiving the series of user input events, extract a set of unique identifiers, each unique identifier associated with and identifying a respective one graphical user interface element associated with one respective user input event of the series of user input events, (¶27-¶31; ¶27: “...A collection of XML files 201 stored on a user’s computer, and customized for particular software product … for preparing a problem report relating to the software product…“; ¶28: “... The set of XML files 201 includes a top-level file called the Report Parent File (RPF) 207, marked in an embodiment by a file name with an. rpf extension….”; ¶29: “...One or more additional RPFs 211, each associated with a particular other software product, may be present on a user’s system....”; ¶30: “...  The RPF 207 can contain a list of user interface definition files (UIDFs) 213, which are additional files in the set of XML files 201. A particular UIDF defines controls that specify all elements of a corresponding "child screen" within the report display 203 ...”; ¶31: “...when the user selects or inputs particular values in a display screen, an appropriate UIDF is loaded by the client and parsed by the control parser 205.  The questions defined in that UIDF are thereby incorporated in the user interface 203 presented to the user... the problem-reporting client is dynamically configurable. A potentially unlimited number of questions or other requests for information can be added to the user interface 203 during the course of a user's completion of a problem report. For example, within a software product development team, a group of developers may be responsible for a particular component of the software product. This group can define additional user interface child screens in one or more UIDFs for the purpose of obtaining more detailed information from the user pertaining to the component for which they are responsible. Based on the user's responses, progressively more finely-grained content, in the form of "additional information" child screens 215, can thus be added to the user interface 203 dynamically by loading additional UIDFs in the set of UIDFs 213...”)
after extracting the set of unique identifiers select by the end-user feedback reporting framework an issue report template based on at least one of the set of unique identifiers (¶22: “The template format for a given report is specified in a manner that is customized for a corresponding software product….”; ¶29-¶31: “One or more additional RPFs 211, each associated with a particular other software product, may be present on a user’s system….  [The] client loads the first valid RPF it finds….  The RPF 207 can contain a list of user interface definition files (UIDFs) 213, which are additional files in the set of XML files 201….  In accordance with controls defined in the RPF 207 and specified files in the set of UIDFs 213, when the use selects or inputs particular values in a display screen, an appropriate UIDF is loaded by the client and parsed by the control parser.  The questions defined in that UIDF are thereby incorporated into the user interface 203 presented to the user.  In this way, the problem-reporting client is dynamically configurable…For example, within a software product development team, a group of developers may be responsible for a particular component of the software product.  This group can define additional user interface child screens in one or more UIDFs for the purpose of obtaining more detailed information from the user pertaining to the component for which they are responsible.”) 3Attorney Docket No. ATL0040.USU1
Khanna teaches a method for providing context-specific user feedback collected by a software application via a feedback mode and various user interface elements including but not limited to a feedback panel. The feedback mode compiles the data and can transmit it directly to a developer’s feedback portal. Donnelly discloses a method/system for facilitating reporting of information regarding a computer software product via a dynamically configurable general report client for beta-testing and debugging. Donnelly further discloses a sets of report user interface definition files that customize the report user interface for reporting information relating to the software product which it is associated which may cause the client to load additional report user interface definition files and present additional user interface screens. Khanna and Donnelly are directed to the same field of endeavor since they are related to collecting and reporting user feedback relating to a computer software product in a computing environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for providing context specific user feedback of Khanna with the dynamically-configurable report client as taught by Donnelly since it allows for providing feedback from users to software developers, providers and others via report user interface (definition files) customized for particular software product (Abstract, ¶22, ¶27-¶31).
Khanna and Donnelly disclose all of the above limitations, the combination of Khanna and Donnelly does not distinctly describe the following limitations, but Surazski however as shown discloses,
submit by the end-user feedback reporting framework to the issue tracking service a query comprising at least one unique identifier of the set of unique identifiers; receive at the end-user feedback reporting framework from the issue tracking service in response to the query information identifying a responsible developer (¶14: “...The system further includes associating particular ones of the problem reports with particular applications provided by particular software developers. Additionally, the system includes receiving identification information from one developer of the particular developers. The system also includes, in response to receiving the identification information, providing the one of the particular developers with information describing problem reports for the particular applications managed with the central server system by the one developer...”;  ¶18: “...a portion of the data submitted from the various computing devices may also be made available for review by the developer who submitted the code that caused the problem or was active when the problem occurred. Such an operation may occur by the operating system identifying the relevant application or applications when a problem occurs, and submitting, to a central server system, information about the problem along with information that identifies the application or applications. The central server system may then store the data in association with a software application identifier, and such an identifier may be further used to identify a developer of the application. When such developer (which may be a wholly different individual or organization than the operator of the app store or operating system) logs into the system and asks for a report of problems with his or her code, the system may query a database where the problem data is stored, to locate all data for the particular developer, and may generate one or more reports that filter and group the data in various ways... data may be sorted according to each application so that a developer can quickly obtain an understanding about the relative operation of each of their applications if they have many such applications....”)
automatically populate the issue report template with at least one of the user input events and the set of identifiers (¶27: “...the bug reporter 118 in particular may provide for a web server system to interact with the developers 106 and a report generating facility to provide data about problems experienced by the users' 104 devices, with respect to applications that correspond to the respective developers The reports may be of a standard or custom format... Custom reports may be formed by each individual developer, and may use graphical report development tools that are well known. For example, a developer may select particular fields of data they would like to see in their reports, and may define the visual look of their reports. They may also receive reports in the form of raw data (both in batch form and in real time as reporting incidents occur among the users 104), and may use their own facilities to manipulate and report on the data. In addition, developers 106 may define aggregate reports that they would like to see. For example, if they have developed a suite of products (e.g., a business productivity suite), they may want a report that includes a section for parameters that are common to each component of the suite, and separate sections for each of the components and data that is specific to the particular component..; ¶28: “... In these manners, the system 100 may provide developers 106 with extensive and helpfully formatted data concerning bugs in their software that may need attention...”; ¶33: “...an operating system may be programmed to recognize when a process ends unsuccessfully on the device, and such an event may trigger a number of data gathering and formatting operations by the operating system. For example, the current contents of traces, stacks, resisters, or other entities may be determined, as may identifiers for all software components that were executing on the device when the error occurred. Such information may then be gathered together into a predefined packet of information according to an agreed-upon standard...”; ¶34: “...At operation 130, the report or submission is shown as it may exist, at least conceptually, on a central server system that is tasked with tracking and reporting on such reports...”; ¶42: “...the bug report generator may be responsible for receiving bug report data from the user devices, formatting it appropriately for storage, such as in bug repository 222, and then retrieve all or part of the stored data when a developer requests to see reports regarding his particular applications... ”) 
automatically populate a project field of the issue report template based on the client application (¶56: “...metadata regarding the application, such as a title for the application...”) automatically populate an assignee field of the issue report template with the information identifying the responsible developer (¶18: “...the operating system identifying the relevant application or applications when a problem occurs, and submitting, to a central server system, information about the problem along with information that identifies the application or applications. The central server system may then store the data in association with a software application identifier, and such an identifier may be further used to identify a developer of the application...the system may query a database where the problem data is stored, to locate all data for the particular developer, and may generate one or more reports that filter and group the data in various ways...”; ¶27: “...a report generating facility to provide data about problems experienced by the users' 104 devices, with respect to applications that correspond to the respective developers...  a developer may select particular fields of data they would like to see in their reports...”)
submit the issue report template as an issue report to the issue tracking service (¶42: “...the bug report generator may be responsible for receiving bug report data from the user devices, formatting it appropriately for storage, such as in bug repository 222, and then retrieve all or part of the stored data when a developer requests to see reports regarding his particular applications...”; ¶43: “...The bug report generator 220 or the developer front end 216, or a combination of the two, may filter and format such data appropriately for delivery to a developer...”;¶61: “...the developer may wish to see if the application is operating properly, and may thus login (box 226) at the end, though this time, he may be provided with information from the bug servers, which may start a session at box 428... the bug servers, at box 432, may serve the requested report back to the developer. Such serving may include organizing error events data according to particular posts that have been identified by the bug servers, and filtering data so that the developer receives only the data they need in order to make an informed decision, and so they do not receive data that they should not have access to...”) Examiner interprets the report providing data about problems experienced by users to its respective developer of Surazski as teaching applicant’s issue report template.
Surazski teaches method/system for managing software problem reports, an application bug tracker programmed to receive reports of problems with applications distributed using the application store, to receive data regarding the problems, and to associate the data with a particular application or developer of the particular application; and a report generator to produce one or more problem reports for a developer that has provided one or more applications, the problem reports including information about the data regarding the problems relating to particular applications submitted to the application store by the developer. Surazski further teaches that a developer provides various forms of metadata regarding the application (title, textual description, and other appropriate data), and that the report may provide data about problems experienced by users to developers in a standard or custom format whereby the developer may select particular fields of data they would like to see in their reports and may define the visual look of their reports.
Applicant’s disclosure teaches at ¶46 that, “...an end-user feedback reporting framework bundled with a particular client application may be configured to access (and/or may be bundled with) an issue report template prepopulated with information related to that particular client application, such as the application's name, a project of the issue tracking service associated with the client application tracked by the issue tracking system (which can include an issue tracking service), a team of developers assigned to maintain or manage issue reports regarding the client application, and so on...” 
Khanna, Donnelly and Surazski are directed to the same field of endeavor since they are related to collecting and reporting user feedback relating to a computer software product in a computing environment.  A person of ordinary skill in the art would have been motivated to combine the known method/system for managing and customizing software problem reports of developers related to their respective applications as taught by Surazski with the techniques for transmitting collected user feedback of a software application of Khanna and the dynamically configurable report client of Donnelly to achieve the claimed invention (automatically populating... a project field...an assignee field...) with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such reporting features into similar systems, hence resulting in an improved system for generating a custom  report formatted with selected data fields that correspond to respective developer(s) about software problems experienced by users. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for transmitting collected user feedback of a software application to developers of Khanna with the dynamically-configurable report client of Donnelly and the method/system for managing software problem reports related to applications as taught by Surazski since it allows for receiving data regarding software problems, associating the data with a particular application or developer of the particular application, and generating one or more customized reports; hence allowing developers to improve their applications (Abstract, ¶14, ¶18 ¶19, ¶27, ¶28).
	
With respect to claim 6,
Khanna, Donnelly and Surazski disclose all of the above limitations, Khanna further discloses,
the series of user input events is a first user input (Fig. 1, ¶24: “... feedback mode management sub-module 161 can be configured to activate and deactivate a feedback mode in response to typing a keyboard shortcut such as “Ctrl+Tab”, and/or clicking a designated toolbar icon. Other user inputs can be used in other embodiments...”; ¶36: “... receiving user input activating a feedback mode. See reference number 2110 in FIG. 2A... feedback mode can be activated using any one of a variety of different techniques, such as using either a keyboard shortcut or a toolbar icon. FIG. 3 is a screenshot of an example user interface window 3000 displayed in a normal mode, wherein a range of software functionality is accessible via a normal mode menu bar 3100 and a normal mode toolbar 3200.”; ¶42: “Once feedback mode has been activated, feedback mode management sub-module 161 can be configured to receive user input selecting a registered feature.  See reference numeral 2140 in FIG. 2A.  This can be accomplished by clicking, tapping, or otherwise selecting a user interface element associated with a feature that is active in feedback mode, as described above.  In certain embodiments, a user will select a user interface element associated with a feature about which he/she wishes to provide feedback.”  ¶50: “Regardless of whether computing device 100 is online or offline, and while the user interface remains in feedback mode, feedback mode management sub-module 161 is further configured to determine whether another registered feature is selected, for example as a result of another registered toolbar icon 4240 being selected...”)
the client application is configured to receive a second user; the second user input comprises a description of a graphical user interface bug (¶44: “Issue logging sub-module 163 can be configured to receive an issue report via feedback panel 5000.  See reference numeral 2163 in FIG. 2A.  In one implementation, this is accomplished when the user selects issue logging selection element 5200, which in turn causes an issue logging dialog box 5210 to appear.  FIG. 5C is a screenshot of feedback panel 5000 having issue logging dialog box 5210 displayed.  Issue logging dialog box 5210 provides the user with a place to describe his/her issue in narrative fashion.”);
Donnelly further discloses,
end-user feedback reporting framework is configured to populate the issue report template with the description (¶27-¶34; ¶27: “...A collection of XML files 201 stored on a user’s computer, and customized for particular software product … for preparing a problem report relating to the software product…“; ¶31: “...when the user selects or inputs particular values in a display screen, an appropriate UIDF is loaded by the client and parsed by the control parser 205. The questions defined in that UIDF are thereby incorporated into the user interface 203 presented to the user. In this way, the problem-reporting client is dynamically configurable. A potentially unlimited number of questions or other requests for information can be added to the user interface 203 during the course of a user's completion of a problem report...”; ¶33: “When a user has completed a problem report, and the problem-reporting client verifies the report as having been filled out completely, a report file generator 219 compiled the user’s responses into a properly-formatted user interface XML document 221 and cryptographically signs the document…”; ¶34: “A report packaging component 235 packages the report XML document 221 along with the files 209, 225 gathered by the file gathering component 223, the hardware information file 229 generated by the hardware information gathering component 227 (unless the user has opted not to have this information submitted with the report), and the report user identification credentials 233 produced by the user authentication component 231, into a cabinet (.cab extension) file.”). 
Khanna, Donnelly and Surazski are directed to the same field of endeavor since they are related to collecting and reporting user feedback relating to a computer software product in a computing environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for transmitting collected user feedback of a software application to developers of Khanna with the method/system for managing software problem reports related to applications of Surazski and the dynamically-configurable report client as taught by Donnelly since it allows for compiling responses (to questions during the course of a user's completion of a problem report) into a properly-formatted user interface XML document (Abstract, ¶27-¶34).

With respect to claim 7, 
Khanna, Donnelly and Surazski disclose all of the above limitations, Donnelly further discloses,
the issue report template is selected by the end-user reporting framework from a set of issue report templates; and the issue report template is selected at least in part on the series of user input events (¶22: “....  template format for a given report is specified in a manner that is customized for a corresponding software product. Based on initial user responses, a report can be further dynamically configured to request additional information from the user. Also disclosed herein is a method by which developers and providers of a software product obtain problem reports from users and accordingly modify both the software product and the report template files designed for user reports on that product...”; ¶27-¶31; ¶27: “...A collection of XML files 201 stored on a user’s computer, and customized for particular software product … for preparing a problem report relating to the software product…“; ¶31: “...when the user selects or inputs particular values in a display screen, an appropriate UIDF is loaded by the client and parsed by the control parser 205. The questions defined in that UIDF are thereby incorporated into the user interface 203 presented to the user. In this way, the problem-reporting client is dynamically configurable. A potentially unlimited number of questions or other requests for information can be added to the user interface 203 during the course of a user's completion of a problem report...”)
Khanna, Donnelly and Surazski are directed to the same field of endeavor since they are related to collecting and reporting user feedback relating to a computer software product in a computing environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for transmitting collected user feedback of a software application to developers of Khanna with the method/system for managing software problem reports related to applications of Surazski and the dynamically-configurable report client as taught by Donnelly since it allows for a potentially unlimited number of questions or other requests for information to be added to the user interface during the course of a user’s completion of a problem report (Abstract, ¶27-¶31).

With respect to claim 8, 
Khanna, Donnelly and Surazski disclose all of the above limitations, Donnelly further discloses,
wherein at least one issue report template of the set of issue report templates comprises at least one field prepopulated with information corresponding to the client application (¶45: “FIG. 7 illustrates a “Requested Files” child screen 700.  The read-only list 701 displays names of files, such as system log files, that are specified in the RPF as being required for a report.”)
Khanna, Donnelly and Surazski are directed to the same field of endeavor since they are related to collecting and reporting user feedback relating to a computer software product in a computing environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for transmitting collected user feedback of a software application to developers of Khanna with the method/system for managing software problem reports related to applications of Surazski and the dynamically-configurable report client as taught by Donnelly since it allows for providing feedback and report information from users to software developers, providers and others via report user interface (definition files) customized for particular software product (Abstract, ¶22, ¶27-¶31, ¶45).

With respect to claim 9, 
Khanna, Donnelly and Surazski disclose all of the above limitations, Surazski further discloses,
wherein the client application corresponds to a project tracked by the issue tracking service. (¶14: “...The system further includes associating particular ones of the problem reports with particular applications provided by particular software developers. Additionally, the system includes receiving identification information from one developer of the particular developers. The system also includes, in response to receiving the identification information, providing the one of the particular developers with information describing problem reports for the particular applications managed with the central server system by the one developer...”)
Surazski teaches method/system for managing software problem reports, an application bug tracker programmed to receive reports of problems with applications distributed using the application store, to receive data regarding the problems, and to associate the data with a particular application or developer of the particular application; and a report generator to produce one or more problem reports for a developer that has provided one or more applications, the problem reports including information about the data regarding the problems relating to particular applications submitted to the application store by the developer. Surazski further teaches that a developer provides various forms of metadata regarding the application (title, textual description, and other appropriate data), and that the report may provide data about problems experienced by users to developers in a standard or custom format whereby the developer may select particular fields of data they would like to see in their reports and may define the visual look of their reports.
Khanna, Donnelly and Surazski are directed to the same field of endeavor since they are related to collecting and reporting user feedback relating to a computer software product in a computing environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for transmitting collected user feedback of a software application to developers of Khanna with the dynamically-configurable report client of Donnelly and the method/system for managing software problem reports related to applications as taught by Surazski since it allows for receiving data regarding software problems, associating the data with a particular application or developer of the particular application, and generating one or more customized reports; hence allowing developers to improve their applications (Abstract, ¶14, ¶18 ¶19, ¶27, ¶28).

With respect to claim 10, 
Khanna, Donnelly and Surazski disclose all of the above limitations, Khanna further discloses,
the graphical user interface is a second graphical user interface; (¶42: “...Once feedback mode has been activated, feedback mode management sub-module 161 can be configured to receive user input selecting a registered feature. See reference numeral 2140 in FIG. 2A. This can be accomplished by clicking, tapping, or otherwise selecting a user interface element associated with a feature that is active in feedback mode, as described above. In certain embodiments, a user will select a user interface element associated with a feature about which he/she wishes to provide feedback. In response to such a selection, a feedback panel is displayed...”) the client application renders a first graphical user interface (Fig.  1, ¶24: “... feedback mode management sub-module 161 can be configured to activate and deactivate a feedback mode in response to typing a keyboard shortcut such as “Ctrl+Tab”, and/or clicking a designated toolbar icon. Other user inputs can be used in other embodiments... Feedback mode management sub-module 161 is also capable of restoring the user interface to its normal appearance once the feedback mode is deactivated...”) the second graphical user interface overlays the first graphical user interface and at least partially obscures the first graphical user interface. (¶25: “...feedback mode management sub-module 161 is further configured to modify the appearance of a user interface of the associated software application in response to such activation and deactivation. For example, in one manifestation of an activated feedback mode, disabled portions of the user interface are greyed-out, while user interface elements for which feedback collection functionality is available are highlighted.  Other visual indicia are used in other embodiments...”; Fig 4A, “Registered Dropdown Menu Option”, “Feedback Mode Toggle Icon”; ¶42: “...Once feedback mode has been activated, feedback mode management sub-module 161 can be configured to receive user input selecting a registered feature... a user will select a user interface element associated with a feature about which he/she wishes to provide feedback. In response to such a selection, a feedback panel is displayed...”)




With respect to claim 11, 
Khanna, Donnelly and Surazski disclose all of the above limitations, Khanna further discloses,
wherein the client application is configured to be operated in an end-user feedback reporting mode in which the first graphical user interface is at least partially blocked (¶25: “...feedback mode management sub-module 161 is further configured to modify the appearance of a user interface of the associated software application in response to such activation and deactivation. For example, in one manifestation of an activated feedback mode, disabled portions of the user interface are greyed-out, while user interface elements for which feedback collection functionality is available are highlighted.  Other visual indicia are used in other embodiments...”; Fig 4A, “Registered Dropdown Menu Option”, “Feedback Mode Toggle Icon”; ¶41: “Thus, feedback mode management sub-module 161 is also configured to shift functionality of one or more user interface elements in response to activation of the feedback mode... In the case of a registered user interface element, this involves shifting from the normal functionality associated with the element to a feedback collection functionality.  In the case of a disabled user interface element, this involves shifting from the normal functionality associated with the element to a lack of functionality, or in other words, it involves disabling the user interface element.  Thus, in certain implementations multiple user interface elements have shifted functionality upon activation of the feedback mode.  This shift in functionality can be appreciated by comparing the normal mode user interface window 3000 illustrated in FIG. 3 with the feedback mode user interface window 4000 illustrated in FIGS. 4A and 4B.”  

With respect to claim 12, 
Khanna, Donnelly and Surazski disclose all of the above limitations, Khanna further discloses,
wherein when in the end-user feedback reporting mode, the first graphical user interface is configured to receive a selection by an end-user of at least one graphical user interface element (¶25: “...feedback mode management sub-module 161 is further configured to modify the appearance of a user interface of the associated software application in response to such activation and deactivation. For example, in one manifestation of an activated feedback mode, disabled portions of the user interface are greyed-out, while user interface elements for which feedback collection functionality is available are highlighted.  Other visual indicia are used in other embodiments...”; Fig 4A, “Registered Dropdown Menu Option”, “Feedback Mode Toggle Icon”; ¶42: “Once feedback mode has been activated, feedback mode management sub-module 161 can be configured to receive user input selecting a registered feature. This can be accomplished by clicking, tapping, or otherwise selecting a user interface element associated with a feature that is active in feedback mode, as described above.  In certain embodiments, a user will select a user interface element associated with a feature about which he/she wishes to provide feedback.”).

With respect to claim 13,
Khanna, Donnelly and Surazski disclose all of the above limitations, Donnelly further discloses,
wherein the end-user reporting framework is configured to select the issue report template from a set of issue report templates based on at least one unique identifier of the set of unique identifiers (¶22: “.... template format for a given report is specified in a manner that is customized for a corresponding software product. Based on initial user responses, a report can be further dynamically configured to request additional information from the user. Also disclosed herein is a method by which developers and providers of a software product obtain problem reports from users and accordingly modify both the software product and the report template files designed for user reports on that product...”; ¶27-¶31; ¶27: “...A collection of XML files 201 stored on a user’s computer, and customized for particular software product … for preparing a problem report relating to the software product…“; ¶31: “...when the user selects or inputs particular values in a display screen, an appropriate UIDF is loaded by the client and parsed by the control parser 205. The questions defined in that UIDF are thereby incorporated into the user interface 203 presented to the user. In this way, the problem-reporting client is dynamically configurable. A potentially unlimited number of questions or other requests for information can be added to the user interface 203 during the course of a user's completion of a problem report...”)
Donnelly discloses a method/system for facilitating reporting of information regarding a computer software product via a dynamically configurable general report client for beta-testing and debugging. Donnelly further discloses a sets of report user interface definition files that customize the report user interface for reporting information relating to the software product which it is associated which may cause the client to load additional report user interface definition files and present additional user interface screens. Khanna, Donnelly and Surazski are directed to the same field of endeavor since they are related to collecting and reporting user feedback relating to a computer software product in a computing environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for transmitting collected user feedback of a software application to developers of Khanna with the method/system for managing software problem reports related to applications of Surazski and the dynamically-configurable report client as taught by Donnelly since it allows for providing feedback from users to software developers, providers and others via report user interface (definition files) customized for particular software product (Abstract, ¶22, ¶27-¶31).


With respect to claim 14,
Khanna, Donnelly and Surazski disclose all of the above limitations, Surazski further discloses,
wherein the at least one unique identifier is a universally unique identifier or a text string (¶18: “... the data in association with a software application identifier, and such an identifier may be further used to identify a developer of the application. When such developer (which may be a wholly different individual or organization than the operator of the app store or operating system) logs into the system and asks for a report of problems with his or her code, the system may query a database where the problem data is stored, to locate all data for the particular developer, and may generate one or more reports that filter and group the data in various ways...”; ¶27: “...custom reports may be formed by each individual developer, and may use graphical report development tools that are well known. For example, a developer may select particular fields of data they would like to see in their reports, and may define the visual look of their reports. They may also receive reports in the form of raw data (both in batch form and in real time as reporting incidents occur among the users 104), and may use their own facilities to manipulate and report on the data. In addition, developers 106 may define aggregate reports that they would like to see...”; ¶33: “...an operating system may be programmed to recognize when a process ends unsuccessfully on the device, and such an event may trigger a number of data gathering and formatting operations by the operating system. For example, the current contents of traces, stacks, resisters, or other entities may be determined, as may identifiers for all software components that were executing on the device when the error occurred. Such information may then be gathered together into a predefined packet of information according to an agreed-upon standard...”; ¶43: “...The bug report generator 220 or the developer front end 216, or a combination of the two, may filter and format such data appropriately for delivery to a developer...”; ¶56: “...providing appropriate forms of metadata regarding the application, such as a title for the application...”).
Khanna, Donnelly and Surazski are directed to the same field of endeavor since they are related to collecting and reporting user feedback relating to a computer software product in a computing environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for transmitting collected user feedback of a software application to developers of Khanna with the dynamically-configurable report client of Donnelly and the method/system for managing software problem reports related to applications as taught by Surazski since it allows for filtering, formatting and reporting data appropriately for delivery to a requesting developer regarding software problems of their application(s) (Abstract, ¶14, ¶18 ¶19, ¶27, ¶28).



With respect to claim 15,
Khanna, Donnelly and Surazski disclose all of the above limitations, Khanna further discloses,
wherein the at least one unique identifier comprises an executable instruction (¶17: “As used herein, the term “user interface element” refers, in addition to its ordinary meaning, to a visual element appearing in a user interface that is associated with pre-established functionality.  Such functionality can be accessed, invoked, or otherwise implemented in response to user interaction with the element, for example via a mouse click….”Fig 3, #3300 user@example.com, ¶37: “..Where the user is logged into his/her account, device status data harvesting sub-module 165 can optionally collect user-specific information, including contact information, thus providing a software developer or other administrator with additional insight into the context of the submitted feedback ...FIG. 3, a user identifier 3300 is displayed in user interface window 3000 to indicate that the user is logged into a given software application, and that user-specific information may be collected by device status data harvesting sub-module 165...”)
With respect to claim 16, 
Khanna, Donnelly and Surazski disclose all of the above limitations, Donnelly further discloses,
wherein the executable instruction is executed by the end-user feedback reporting framework (¶24-¶31; ¶24: “... An executable problem-reporting client application 107 is installed on the user's computer 109. Also stored on the user's computer 109 are the software product 103, comprising an executable computer program, and a set of text files 111 formatted in accordance with the Extensible Markup Language (XML) and associated with the product 103. The XML files 111 define all the features of a customized problem-reporting user interface 113 for the product 103, and the client 107 constructs the interface 113 based on the specifications in these files 111...”; ¶31: “...In accordance with controls defined in the RPF 207 and specified files in the set of UIDFs 213, when the user selects or inputs particular values in a display screen, an appropriate UIDF is loaded by the client and parsed by the control parser 205. The questions defined in that UIDF are thereby incorporated into the user interface 203 presented to the user. In this way, the problem-reporting client is dynamically configurable. A potentially unlimited number of questions or other requests for information can be added to the user interface 203 during the course of a user's completion of a problem report...”; claims 36-38; claim 36: “...computer-executable instructions for implementing a method for obtaining information regarding use of a software product... obtaining information reported by a user of the software product by way of a general report client and one or more report user interface definition files...”).
Khanna, Donnelly and Surazski are directed to the same field of endeavor since they are related to collecting and reporting user feedback relating to a computer software product in a computing environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for transmitting collected user feedback of a software application to developers of Khanna with the method/system for managing software problem reports related to applications of Surazski and the dynamically-configurable report client as taught by Donnelly since it allows for providing feedback and report information from users to software developers, providers and others via computer-executable program instructions and report user interface (definition files) customized for particular software product (¶24-¶31; claims 36-38).

With respect to claim 17,
Khanna discloses,
receiving a first user input to a graphical user interface, the first user input comprising a selection of a graphical user interface element when the client application is in a user-feedback reporting mode (Fig. 1, ¶24: “... feedback mode management sub-module 161 can be configured to activate and deactivate a feedback mode in response to typing a keyboard shortcut such as “Ctrl+Tab”, and/or clicking a designated toolbar icon. Other user inputs can be used in other embodiments... Feedback mode management sub-module 161 is also capable of restoring the user interface to its normal appearance once the feedback mode is deactivated. In implementations where user feedback is collected in the feedback mode, feedback mode management sub-module 161 can also be configured to transmit the collected feedback to feedback administration server 200, or to cache the collected feedback until such transmission becomes possible...” ;“The functionality of application feedback module 160 can be accessed by placing the associated software application in a ‘feedback mode’...”;¶42: “Once feedback mode has been activated, feedback mode management sub-module 161 can be configured to receive user input selecting a registered feature.  See reference numeral 2140 in FIG. 2A.  This can be accomplished by clicking, tapping, or otherwise selecting a user interface element associated with a feature that is active in feedback mode, as described above.  In certain embodiments, a user will select a user interface element associated with a feature about which he/she wishes to provide feedback.”; ¶56: “... embodiment provides a software application feedback system that comprises a feedback mode management sub-module that forms part of a software application, the feedback mode management sub-module being configured to activate and deactivate a feedback mode in response to first user input. The feedback mode management sub-module is further configured to display a feedback panel in response to selection of a user interface element that is associated with a registered feature of the software application.) 
after receiving the first user input, retrieving, based on the selection, a unique identifier corresponding to the graphical user interface element; (Fig 2A, 4A, 5A, “Registered Dropdown Menu Option”, “Feedback Mode Toggle Icon”; ¶38: “.... User interface window 4000 includes a feedback mode menu bar 4100 and a feedback mode toolbar 4200. Feedback mode menu bar 4100 includes a feedback mode toggle icon 4115 having a similar or identical appearance as feedback mode toggle icon 3115 illustrated in FIG. 3. This allows a user to toggle in and out of feedback mode. Feedback mode toolbar 4200 includes a plurality of registered toolbar icons 4240 and a plurality of disabled toolbar icons 4250 ...”; ¶42: “...Once feedback mode has been activated, feedback mode management sub-module 161 can be configured to receive user input selecting a registered feature. “Please write the issue details here”; ¶44: “... Issue logging sub-module 163 can be configured to receive an issue report via feedback panel 5000. See reference numeral 2163 in FIG. 2A. In one implementation, this is accomplished when the user selects issue logging selection element 5200, which in turn causes an issue logging dialog box 5210 to appear...”; ¶56: “...The feedback mode management sub-module is further configured to display a feedback panel in response to selection of a user interface element that is associated with a registered feature of the software application...”; claim 1: “... shifting functionality associated with the second user interface element in response to invoking the feedback mode; receiving a selection of the second user interface element in the feedback mode; displaying a feedback panel in response to receiving the selection of the second user interface element...”) Examiner interprets “Log an Issue”, “Please write the issue details here” of Khanna as teaching applicant’s unique identifier.
Khanna discloses all of the above limitations, Khanna does not distinctly describe the following limitations, but Donnelly however as shown discloses,
 automatically selecting by the end-user feedback reporting framework bundled with the client application and specific to the client application, an issue report template based at least in part on the unique identifier (¶22: “....  template format for a given report is specified in a manner that is customized for a corresponding software product. Based on initial user responses, a report can be further dynamically configured to request additional information from the user. Also disclosed herein is a method by which developers and providers of a software product obtain problem reports from users and accordingly modify both the software product and the report template files designed for user reports on that product...”; ¶27-¶31; ¶27: “...A collection of XML files 201 stored on a user’s computer, and customized for particular software product … for preparing a problem report relating to the software product…“; ¶31: “...when the user selects or inputs particular values in a display screen, an appropriate UIDF is loaded by the client and parsed by the control parser 205. The questions defined in that UIDF are thereby incorporated into the user interface 203 presented to the user. In this way, the problem-reporting client is dynamically configurable. A potentially unlimited number of questions or other requests for information can be added to the user interface 203 during the course of a user's completion of a problem report...”)
Khanna teaches a method for providing context-specific user feedback collected by a software application via a feedback mode and various user interface elements including but not limited to a feedback panel. The feedback mode compiles the data and can transmit it directly to a developer’s feedback portal. Donnelly discloses a method/system for facilitating reporting of information regarding a computer software product via a dynamically configurable general report client for beta-testing and debugging. Donnelly further discloses a sets of report user interface definition files that customize the report user interface for reporting information relating to the software product which it is associated which may cause the client to load additional report user interface definition files and present additional user interface screens. Khanna and Donnelly are directed to the same field of endeavor since they are related to collecting and reporting user feedback relating to a computer software product in a computing environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for providing context specific user feedback of Khanna with the dynamically-configurable report client as taught by Donnelly since it allows for providing feedback from users to software developers, providers and others via report user interface (definition files) customized for particular software product (Abstract, ¶22, ¶27-¶31).
Khanna and Donnelly disclose all of the above limitations, the combination of Khanna and Donnelly does not distinctly describe the following limitations, but Surazski however as shown discloses,
submitting a query comprising the unique identifier to the issue tracking service; receiving, from the issue tracking service, information identifying a responsible developer (¶14: “...The system further includes associating particular ones of the problem reports with particular applications provided by particular software developers. Additionally, the system includes receiving identification information from one developer of the particular developers. The system also includes, in response to receiving the identification information, providing the one of the particular developers with information describing problem reports for the particular applications managed with the central server system by the one developer...”;  ¶18: “...a portion of the data submitted from the various computing devices may also be made available for review by the developer who submitted the code that caused the problem or was active when the problem occurred. Such an operation may occur by the operating system identifying the relevant application or applications when a problem occurs, and submitting, to a central server system, information about the problem along with information that identifies the application or applications. The central server system may then store the data in association with a software application identifier, and such an identifier may be further used to identify a developer of the application. When such developer (which may be a wholly different individual or organization than the operator of the app store or operating system) logs into the system and asks for a report of problems with his or her code, the system may query a database where the problem data is stored, to locate all data for the particular developer, and may generate one or more reports that filter and group the data in various ways... data may be sorted according to each application so that a developer can quickly obtain an understanding about the relative operation of each of their applications if they have many such applications....”)
automatically populating, by the end-user feedback reporting framework, an assignee field of the issue report template with the information identifying the responsible developer (¶18: “...the operating system identifying the relevant application or applications when a problem occurs, and submitting, to a central server system, information about the problem along with information that identifies the application or applications. The central server system may then store the data in association with a software application identifier, and such an identifier may be further used to identify a developer of the application...the system may query a database where the problem data is stored, to locate all data for the particular developer, and may generate one or more reports that filter and group the data in various ways...”;¶27: “...a report generating facility to provide data about problems experienced by the users' 104 devices, with respect to applications that correspond to the respective developers...  a developer may select particular fields of data they would like to see in their reports...”) transmitting the populated issue report template to the issue tracking service. (¶42: “...the bug report generator may be responsible for receiving bug report data from the user devices, formatting it appropriately for storage, such as in bug repository 222, and then retrieve all or part of the stored data when a developer requests to see reports regarding his particular applications...”; ¶43: “...The bug report generator 220 or the developer front end 216, or a combination of the two, may filter and format such data appropriately for delivery to a developer...”;¶61: “...the developer may wish to see if the application is operating properly, and may thus login (box 226) at the end, though this time, he may be provided with information from the bug servers, which may start a session at box 428... the bug servers, at box 432, may serve the requested report back to the developer. Such serving may include organizing error events data according to particular posts that have been identified by the bug servers, and filtering data so that the developer receives only the data they need in order to make an informed decision, and so they do not receive data that they should not have access to...”) Examiner interprets the report providing data about problems experienced by users to its respective developer of Surazski as teaching applicant’s issue report template.
Surazski teaches method/system for managing software problem reports, an application bug tracker programmed to receive reports of problems with applications distributed using the application store, to receive data regarding the problems, and to associate the data with a particular application or developer of the particular application; and a report generator to produce one or more problem reports for a developer that has provided one or more applications, the problem reports including information about the data regarding the problems relating to particular applications submitted to the application store by the developer. Surazski further teaches that a developer provides various forms of metadata regarding the application (title, textual description, and other appropriate data), and that the report may provide data about problems experienced by users to developers in a standard or custom format whereby the developer may select particular fields of data they would like to see in their reports and may define the visual look of their reports.
Applicant’s disclosure teaches at ¶46 that, “...an end-user feedback reporting framework bundled with a particular client application may be configured to access (and/or may be bundled with) an issue report template prepopulated with information related to that particular client application, such as the application's name, a project of the issue tracking service associated with the client application tracked by the issue tracking system (which can include an issue tracking service), a team of developers assigned to maintain or manage issue reports regarding the client application, and so on...” 
Khanna, Donnelly and Surazski are directed to the same field of endeavor since they are related to collecting and reporting user feedback relating to a computer software product in a computing environment.  A person of ordinary skill in the art would have been motivated to combine the known method/system for managing software problem reports related to applications as taught by Surazski with the techniques for transmitting collected user feedback of a software application to developers and the dynamically configurable report client of Donnelly to achieve the claimed invention (automatically populating... an assignee field...) with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such reporting features into similar systems, hence resulting in an improved system for generating a custom  report formatted with selected data fields that correspond to respective developer(s) about software problems experienced by users. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for transmitting collected user feedback of a software application to developers of Khanna with the dynamically-configurable report client of Donnelly and the method/system for managing software problem reports related to applications as taught by Surazski since it allows for receiving data regarding software problems, associating the data with a particular application or developer of the particular application, and generating one or more reports; hence allowing developers to improve their applications (Abstract, ¶14, ¶18 ¶19, ¶27, ¶28).

With respect to claim 20, 
Khanna, Donnelly and Surazski disclose all of the above limitations, Khanna further discloses,
wherein upon receiving the selection, visually emphasizing the selected graphical user interface element in the graphical user interface (¶17: “...As used herein, the term “user interface element” refers, in addition to its ordinary meaning, to a visual element appearing in a user interface that is associated with pre-established functionality. Such functionality can be accessed, invoked, or otherwise implemented in response to a user interaction with the element, for example via a mouse click, keyboard input, or gesticulated input provided via a touch sensitive surface. Examples of user interface elements include toolbar buttons, menu options, dropdown menus, scroll bars, windows, frames, dialog boxes, sliders, radio buttons, and the like. A single user interface element can be associated with multiple visual appearances, such as an activated normal appearance and a disabled grayed-out appearance. The terms “user interface element” and “element” may be used interchangeably herein...”; ¶25: “...in one manifestation of an activated feedback mode, disabled portions of the user interface are greyed-out, while user interface elements for which feedback collection functionality is available are highlighted. Other visual indicia are used in other embodiments. Feedback mode management sub-module 161 is also capable of restoring the user interface to its normal appearance once the feedback mode is deactivated...”; ¶54: “...Method 6000 further comprises displaying a feedback panel in response to receiving the selection of the second user interface element.... In some cases, disabling the first user interface element further comprises modifying a visual appearance of the first user interface element. In some cases, shifting functionality associated with the second user interface element further comprises modifying a visual appearance of the second user interface element...”)
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Khanna, Donnelly, Surazski in further view of Conrad et al., US Patent No US9,244,510 B1.
With respect to claim 18,
Khanna, Donnelly and Surazski disclose all of the above limitations, the combination of Khanna, Donnelly and Surazski does not distinctly describe the following limitations, but Conrad, however as shown discloses,
setting a priority associated with the populated issue report template based on the unique identifier (column 2, Lines 10-15: “The relevant bug reports may be ranked based on criticality scores computed for each relevant bug report.  The criticality scores may be based on information stored in the bug reports, on statistics associated with the bug reports, and on rules from a rules database that determine how the information and statistics are to be used to determine the criticality scores.”; column 10, Lines 23-63: “Bug report 501 may store information associated with a particular bug….  Bug report identification (ID) field 510 may store a string that uniquely identifies a particular bug….  Statistics field 560 may store information about statistics associated with the particular bug.  For example, statistics field 560 may include information about a total number of times that the bug has been reported by users….”) 
Conrad teaches a method/system for storing bug reports relative to a modeling application. Khanna, Donnelly, Surazski and Conrad are directed to the same field of endeavor since they are related to collecting and reporting user feedback relating to a computer software product in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for transmitting collected user feedback of a software application to developers of Khanna, the dynamically-configurable report client of Donnelly, and the method/system for managing software problem reports related to applications of Surazski with the techniques for storing bug reports as taught by Conrad since it allows for providing information about one or more relevant bug reports about a requested model being designed (Abstract, Fig 1, col 2, lines 26-63).

With respect to claim 19,
Khanna, Donnelly, Surazski and Conrad disclose all of the above limitations, Conrad further discloses,
wherein the priority is based, at least in part, on a number of issue reports received by the issue tracking service that reference the unique identifier (column 2, Lines 10-15: “The relevant bug reports may be ranked based on criticality scores computed for each relevant bug report.  The criticality scores may be based on information stored in the bug reports, on statistics associated with the bug reports, and on rules from a rules database that determine how the information and statistics are to be used to determine the criticality scores.”; column 10, Lines 23-63: “Bug report 501 may store information associated with a particular bug….  Bug report identification (ID) field 510 may store a string that uniquely identifies a particular bug….  Statistics field 560 may store information about statistics associated with the particular bug.  For example, statistics field 560 may include information about a total number of times that the bug has been reported by users….”)
Khanna, Donnelly, Surazski and Conrad are directed to the same field of endeavor since they are related to collecting and reporting user feedback relating to a computer software product in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for transmitting collected user feedback of a software application to developers of Khanna, the dynamically-configurable report client of Donnelly, and the method/system for managing software problem reports related to applications of Surazski with the techniques for storing bug reports as taught by Conrad since it allows for providing information about one or more relevant bug reports about a requested model being designed (Abstract, Fig 1, col 2, lines 26-63).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Muddakkagari, International Publication No WO2020/154604 A1, “Systems and Methods for Automating and Monitoring Software Development Operations”, relating to receiving and identifying a request from a user device concerning a software application development, and providing a validated response to the user device based on the query parameters.
Danninger, US Patent Application Publication No US2007/0130506 A1, “Method and System for Improving Usability of Online Forms via an Automatic Field Completion Functionality”, relating to a tool for assisting a user in the completion of online interactive forms.
Bar-Or et al., US Patent Application Publication No US2017/0351511 A1, “System and Method for Code and Data Versioning in Computerized Data Modeling and Analysis”, relating to method/systems for allowing developers to work on code and data without affection production code and/or development activities of other developers. Enterprise applications 280 and business intelligence systems 282 access the final output data 278, and can provide feedback to the system which could be integrated into the raw data, the staging data, and/or the signals and model input.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L EVANS whose telephone number is (571)270-3929. The examiner can normally be reached M-F 730a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629